Title: To George Washington from Edward Rutledge, 11 January 1790 [letter not found]
From: Rutledge, Edward
To: Washington, George


          Letter not found: from Edward Rutledge, 11 Jan. 1790. The dealer’s catalog quotation from this letter reads:”. . . I have lately recd. Letter from some of my Friends in Congress which gives me Reason to hope that the time is not far distant when we shall have the Happiness of seeing you in this State: and as there is no Citizen in this Country who feels a stronger affection to you than I do or wd. been more rejoiced at your coming I hope you will permit me to request that you wd. make my House your Head Quarters whilst you remain in this City.—I know there are many persons who would prize the Honor which I seek as justly as they ought but the great never failing Regard that I have cherished towards you from the first moments of my political Life, thro’ all the Chances of and the Turns of Fortune gives me I shd hope at least an equal if not a superior Claim to you & entitles me to lodge under my own Roof the President in the Friend. As another Inducement I must assure you my dear Sir that we have not one Public

House in the whole State which is fit for your Reception, & that to be accomodated with even a moderate Degree of Convenience you must receive it in a private House if therefore you will not take up your Residence in mine, I must provide you with one from some of my particular Friends who may be in the Country.”
        